DETAILED ACTION
This office action is a response to a communication made on 09/29/2021.
Claims 4, 11 and 17 are canceled.
Claims 1-2, 8-9 and 14-15 are currently amended.
Claims 1-3, 5-10, 12-16 and 18-20 are pending for this application. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/10/2021 was filed before the mailing date of the Allowability notice on 12/08/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-3, 5-10, 12-16 and 18-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record (specifically Roberts, Leung and Mathews) does not explicitly teaches the combination of transcoding availability and location of one or more transcoding devices on the wide-area network, selecting one of the wide-area network and the local area-network as a location at which to transcode the recording of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM MAHMUD whose telephone number is (571)270-0385.  The examiner can normally be reached on Mon-Fri 8.00-5.00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 5712723980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 

/GOLAM MAHMUD/Examiner, Art Unit 2458        

/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458